Citation Nr: 0613064	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  02-16 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left 
foot disability, including chronic verrucae and scarring.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1974 to October 1976.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2002 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 2003, the 
veteran testified at a videoconference hearing before the 
undersigned; a transcript of that hearing is of record.  In 
February 2004 and August 2005, the Board remanded the claim 
for further development.  

In addition to the issue stated on the title page, the 
veteran has requested a separate rating for surgical scars of 
the left foot.  The RO has deferred action on this claim.  
Inasmuch as the question of the rating to be assigned for the 
veteran's postoperative disability encompasses the disability 
level caused by the foot disability and the resultant 
surgeries therefor, the issue of entitlement to a separate 
rating for the surgical scars has been rendered moot.  


FINDINGS OF FACT

The resultant level of disability associated with the 
veteran's left foot disability, manifested by chronic 
verrucae and scarring, and residual postoperative scarring, 
more nearly approximates the criteria for moderately severe 
injuries to the foot. 




CONCLUSION OF LAW

A rating of 20 percent for the veteran's left foot 
disability, including chronic verrucae and postoperative 
scarring is warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.118, Diagnostic Code (Code) 5284. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  In January 2002 
(prior to the rating appealed) and June 2002, the veteran 
signed a form that indicated that he had been informed of 
which information and evidence he needed to provide to VA and 
which information and evidence that VA would attempt to 
obtain on his behalf.  He indicated that he understood the 
requirements and that he did not have any additional evidence 
to provide.  The May 2002 rating decision, the August 2002 
statement of the case (SOC), and the January 2003 
supplemental statement of the case (SSOC) provided the text 
of other applicable regulations and explained what the 
evidence showed and why the claim was denied.  A December 
2003 letter notified the veteran of the changes in the law 
regarding the disability ratings for the skin and notified 
him that "where compensation is awarded pursuant to any Act 
or administrative issue, the effective date of the award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue."  February and March 2004 letters 
(pursuant to February 2004 Board remand) also advised the 
veteran to submit any evidence or information he had 
pertaining to his appeal and it also explained that VA would 
make reasonable efforts to help him obtain evidence necessary 
to support his claim, including medical records, employment 
records or records from other federal agencies but that it 
was ultimately his responsibility to ensure that records were 
received by VA.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not given notice of the type of evidence necessary to 
establish an effective date for the rating.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby.)  In determining the 
effective date for an increased rating, consideration is 
given to evidence which shows if and when an increase in 
disability occurred.  38 U.S.C.A. § 5110(b).  In view of the 
fact that the RO took appropriate action to assist the 
veteran in obtaining all such evidence, including providing 
him with VA examinations, the Board concludes that there was 
no prejudice to the veteran due to any failure to notify him 
as to the type of evidence necessary to establish the 
effective date for an increase in his rating. 

Regarding the duty to assist, all available pertinent medial 
evidence identified by the veteran has been obtained.  He has 
been afforded at least four separate VA evaluations.  VA's 
duty to assist is satisfied.  It is not prejudicial to the 
veteran for the Board to proceed with appellate review

II.  Factual Background

On December 2002 VA examination, there was no redness, 
swelling, or gross abnormality of the left foot.  There was 
an old scar that was very visible at the level of the middle 
aspect of the external aspect of the left foot.  The scar 
measured around 3/4 inches in length and was well-healed.  The 
examiner opined that the veteran did not have gross 
functional impairment and that there were no gross gait 
abnormalities.  Although the veteran had some tenderness to 
deep palpation of the scar of his left foot, he was able to 
walk with mild limping but with no other abnormalities in his 
walking.  The foot showed no signs of muscle atrophy and 
wasting.  

January 2001 to October 2005 treatment records form El Paso 
VA Medical Center (VAMC) show continuous treatment for the 
veteran's scar and postoperative residuals excision of 
plantar warts.  June 2003 treatment records noted a history 
of painful verrucae on the left foot that has undergone 
multiple modalities of treatment including liquid nitrogen, 
currettement, multiple chemical applications, deep surgical 
excision and skin grafts.  It was noted that the veteran 
suffered scar pain for many years, wore custom foot orthoses, 
walked with canes and crutches, and experienced daily pain.  
It was noted that the veteran's course was anything but usual 
and he spent most of his weightbearing in pain.  His 
prognosis was listed as "guarded because one scarred painful 
condition has been substituted with another which could in 
the future have the same outcome.  The record indicated that 
his "condition will never return to a normal weightbearing 
surface and [he] will always require special orthoses 
possible use of cane and periodic treatment of the plantar 
scar."  A June 2004 record included a diagnosis of painful 
scar plantar distal lateral left foot with chronic verrucae.

On October 2004 VA examination, it was noted that the veteran 
underwent excision and scar revision graft in March 2003 and 
2004.  Medications included ibuprofen 800 mg and cortisone 
injections into the area approximately every three months.  
Physical examination revealed a vertical 3/4 inch scar on the 
lateral plantar surface of the left foot that was still 
reddened.  It was flat, healing, and tender to pressure with 
swelling under it.  Joining this scar at a right angle at the 
top was a one inch scar of similar nature.  On the dorsal 
surface of the left foot, between the 3rd and 4th toes, was a 
1 1/2 inch scar that was 2 mm wide with slight keloids 
formation.  There was no tenderness, redness, or swelling.  
Pain was localized to the area of the plantar surgery.  
Prolonged walking, standing, carrying extra weight, or 
running would cause pain to flare up.  Foot flexion was to 
approximately 40 degrees; but, extension caused pain in this 
area of the lateral plantar surface as the scar was stretched 
and individual extension and flexion of the toes also seem to 
be limited.  The extensor digitorum brevis muscle on the left 
foot was somewhat thinner compared to the other foot.  There 
were no vascular changes other than some redness to the scar 
and fungal infection of the 4th toe.  His shoes were worn 
with equal wear pattern on both the right and left foot.  X-
rays showed minimal calcifications on the area of the 3rd 
metatarsal.  The examiner indicated that this would coincide 
with the troublesome plantar warts.  The diagnosis was status 
post plantar wart resections with painful scar and chronic 
pain syndrome.   

On April 2005 VA examination, it was noted that the veteran's 
claims file was not available for review, however, the 
veteran's medical records were reviewed in conjunction with 
the examination.  Physical examination revealed a 5 cm 
curvilinear scar in the lateral plantar aspect horizontally 
and a 2.5 cm well healed scar at the right angle from the 
curvilinear scar.  There was tenderness in this region and 
the appearance of adherence to underlying tissue with 
irregular texture and mild scaling.  There was no evidence of 
ulceration or breakdown of the skin.  The scar was not 
unstable and had no elevation or depression of the surface 
contour and no evidence of inflammation or edema.  The scar 
appeared hypertrophic.  The scar was the same color as the 
normal surrounding skin.  Movement revealed no limitation of 
function other than complaints of pain on standing due to 
pressure around the scar area.  

On September 2005 examination, a curvilinear scar located on 
the (anterior surface) plantar aspect, midfoot extending to 
the lateral aspect of the left foot is approximately 7.5 cm 
in length and the .5 cm in width.  The examiner indicated 
that there is evidence of mild skin ulceration or breakdown 
(in which the veteran claims occurs two to six times per 
year).  Positive findings are continued for depression, 
adherence to underlying tissue, normal color, and sensitivity 
for painful palpation of the scar area.  Remaining findings 
included no keloid formations, no abnormal texture, no 
induration or inflexibility, no underlying tissue loss, and 
no limitation of motion or loss of function.  The examiner 
found no evidence of any neurological symptomatology and no 
neurological findings secondary to the scar.  
Another scar is located on the left lower extremity along the 
base between the 3rd and the 4th toes; left foot, dorsum.  It 
is approximately 3 cm in length and .3 cm in width.  There is 
tenderness on palpation, elevation, and keloid formations.  
There is no adherence to tissue, the texture of the scarred 
area is not normal, there is no underlying tissue loss, and 
it did not result in limitation of motion or loss of 
function.  There is no neurological symptomatology and no 
neurological findings secondary to this scar.  

On an October 2005 podiatry report, the veteran commented 
that he felt the scar healed better than he anticipated it 
would heal.  The examiner reported that there is no erythema 
or edema.  The scar is soft tender to palpation laterally and 
deep to the scar.  It is noted that the scar will possibly 
always be painful.

III.  Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate 
diagnostic codes identify the various disabilities.

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  When an unlisted condition is encountered, 
it should be rated under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  
 
The RO continued a 10 percent disability rating for the 
veteran's scar, postoperative residuals excision of plantar 
warts under 38 C.F.R. § 4.118, Diagnostic Code (Code)7804 for 
scars that are superficial and painful on examination.  

VA regulations for the evaluation of skin disabilities were 
revised effective August 30, 2002. See 67 Fed. Reg. 49590- 
49599 (July 31, 2002) and corrections 67 Fed. Reg. 58448- 
58449 (Sept. 16, 2002).

The Rating Schedule criteria applicable to the present claim 
were essentially unchanged by that revision.  For superficial 
scars a maximum 10 percent rating was assigned when there was 
evidence of tenderness and pain on objective demonstration 
under Code 7804 (effective before and after August 30, 2002).  
Under Code 7805, other scars were rated on the limitation of 
function of the part affected (effective before and after 
August 30, 2002).

Further, the Board also notes that Codes 7801 and 7802, as in 
effect prior to August 30, 2002, were applicable only to burn 
scars.  However, effective August 30, 2002, these Codes were 
revised to eliminate this requirement.

Under the revised Diagnostic Code 7801, scars, other than of 
the head, face or neck, that are deep or that cause limited 
motion warrant a 10 percent rating when the scars cover an 
area or areas exceeding 6 square inches (39 sq. cm.).  A 20 
percent rating is warranted when the area or areas exceeds 12 
square inches (77 sq. cm.).  A 30 percent rating requires an 
area or areas exceeding 72 square inches (465 sq. cm.); while 
a 40 percent rating requires an area or areas exceeding 144 
square inches (929 sq. cm.). 

Under the revised Code 7802, scars, other than of the head, 
face or neck, that are superficial and that do not cause 
limited motion warrant a maximum 10 percent rating when the 
scars cover an area or areas of 144 square inches (929 sq. 
cm.) or greater.

The medical data in this case shows that on September 2005 VA 
physical examination the curvilinear scar is described as 
approximately 7.5 cm in length and .5 cm in width.  Another 
scar is located on the left lower extremity along the base 
between the 3rd and the 4th toes; left foot, dorsum.  It was 
approximately 3 cm in length and .3 cm in width.  With 
respect to these findings it is important to note that the 10 
percent rating is the maximum rating that can be awarded 
under Codes 7804, both before and after the change in the 
regulation in 2002.  Further, the area of the scarring does 
not equate to 12 square inches or 77 square centimeters which 
is the next higher disability rating under the revised Code 
7801.  The September 2005 examination report indicated that 
neither scar resulted in the limitation of motion or loss of 
function to allow for a rating under Code 7805.  Based on the 
foregoing, the veteran does not meet the criteria for a 
higher disability evaluation for scarring of the left foot.  

While examining the entire disability picture of the left 
foot, the Board notes that in addition to the painful 
scarring, it appears that the veteran will have to continue 
to undergo multiple modalities of treatment for painful 
verrucae in which one scarred painful condition will be 
substituted with another.  He will always require special 
orthoses, possible use of cane, and the "condition will 
never return to a normal weightbearing surface" (see June 
2003 records from El Paso VAMC).  As the veteran's left foot 
disability encompasses more than what is accounted for under 
the skin ratings, the Board finds that the disability is most 
appropriately rated under Code 5284 (as the disability shown 
is most analogous to the criteria in Code 5284, and rating 
under that Code is most advantageous to the veteran, i.e., 
affords the highest rating).

Diagnostic Code 5284 provides the rating criteria for rating 
foot injuries.  A moderate foot injury warrants a 10 percent 
disability evaluation.  A moderately severe foot injury 
warrants a 20 percent disability evaluation and a severe foot 
injury is assigned a 30 percent disability evaluation.  A 40 
percent disability evaluation will be assigned for actual 
loss of use of the foot. 38 C.F.R. § 4.71a, Diagnostic Code 
5284.

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.  Use of terminology such as "severe" 
by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.  

The Board finds that the clinical evidence supports a rating 
in excess of 10 percent to adequately compensate the veteran 
for his left foot disability, including chronic verrucae and 
scarring.  This rating encompasses not only the continued 
disability for the chronic verrucae and the associated 
scarring but also the postoperative scars from the surgical 
procedures, which affects the same foot function.  The level 
of disability associated with the veteran's total left foot 
disability more nearly approximates the criteria for a 20 
percent rating for a moderately severe disability under Code 
5284, other foot injuries.  A higher disability evaluation 
under Code 5284 which would require a severe disability is 
not demonstrated.  No higher rating would be available for 
separately rating the scars as the disability is now being 
rated on the functional impairment caused by both the 
disability and the surgery therefor.  


ORDER


A 20 percent rating is granted for the veteran's left foot 
disability, including chronic verrucae and scarring, subject 
to the regulations governing payment of monetary awards.


____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


